Citation Nr: 0603365	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-35 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than April 9, 2002, 
for the award of compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to February 
1944.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, 
effective April 9, 2002.  The veteran has appealed the 
effective date assigned.


FINDING OF FACT

The veteran filed a claim for compensation for right 
nephrectomy under the provisions of 38 U.S.C.A. § 1151 within 
one year of when injury was suffered due to VA 
hospitalization.


CONCLUSION OF LAW

The criteria for an effective date of March 6, 2001, for the 
award of compensation benefits for right nephrectomy under 
the provisions of 38 U.S.C.A. § 1151 have been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to this appeal, 
the Board finds that it is unnecessary to address its 
applicability in this case in view of the disposition reached 
herein.

The record reflects that the veteran was diagnosed with 
adenocarcinoma of the colon in 2001 and underwent a sigmoid 
colectomy on March 6, 2001, at the VA facility in Palo Alto, 
California.  The remainder of the veteran's hospitalization 
shows that he had tolerated the surgery without difficulty 
and was stable enough to be released.  One month after the 
surgery, in April 2001, the veteran began complaining of 
severe bowel problems.  These complaints continued in the 
months following the surgery.  He was diagnosed with right 
hydronephrosis in October 2001.  At that time, a VA physician 
noted that a CT scan done in January 2001 had shown normal 
kidneys, bilaterally.  However, an ultrasound conducted in 
October 2001 showed "new hydronephrosis on the right side 
that was characterized as moderate to severe with 
hydroureter."  The veteran was recommended to undergo a 
cystoscopy with retrograde pyelogram and stent replacement.

On October 11, 2001, the veteran underwent the above 
procedure.  Contrast was injected into the veteran, which 
showed an abrupt ending of the dye in the distal right 
ureteral stent.  A contrast dye was subsequently injected, 
which confirmed the blind ending of the right distal ureter 
and "what appear[ed] to be a surgical clip on the end of the 
ureter."  

A November 29, 2001, VA outpatient treatment report shows 
that the veteran agreed to undergo a right nephrectomy 
because of loss of renal function.  The examiner stated, "I 
had an extensive discussion with the patient explaining 
[that] the possible mechanism of his right ureteral 
obstruction occurred during his surgery and recommended he 
follow the Urology Services recommendations for the treatment 
of that problem."  

A December 10, 2001, VA outpatient treatment report shows 
that VA had determined that the occlusion of the right ureter 
was thought to be secondary to rectosigmoid resection in 
March 2001, "at which time a suture appears to have been 
misplaced, which effectively ligated the distal ureter."  He 
was diagnosed with a poorly-functioning right kidney 
"secondary to iatrogenic injury."  

The veteran underwent a right nephrectomy in December 2001, 
and it was noted that during the surgery, VA found a 
"clipped and obstructed right ureter."  A January 2002 VA 
outpatient treatment report shows that the veteran asked a 
physician whether VA would be able to waive the charges for 
the nephrectomy.  The physician said she would speak with the 
hospital administration and follow up with the veteran.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2005); see 38 C.F.R. 
§ 3.400 (2005).  The effective date of an award of disability 
compensation by reason of section 1151 of this title shall be 
the date such injury or aggravation was suffered if an 
application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(c) (West 2002 & Supp. 2005).  

The RO has granted an effective date of April 9, 2002, which 
was when the veteran's VA Form 21-526, Veteran's Application 
for Compensation or Pension, was received at VA.  This is 
more than one year following the surgery which caused the 
veteran's injury.  That is the basis of the RO's denial of an 
earlier effective date-that the veteran's claim was received 
more than one year after the injury was suffered.  The 
veteran argues that he did not discover that VA had caused an 
injury until December 2001 and that his claim should be 
granted the date of the March 6, 2001, surgery.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an effective 
date of March 6, 2001, for the award of compensation for 
right nephrectomy under the provisions of 38 U.S.C.A. § 1151.  
The veteran submitted his claim approximately one year and 
four weeks after the surgery and one year and three weeks 
after he was discharged from the hospital following the 
surgery, although he notified VA of problems approximately 
one month after surgery and thereafter.  The injury the 
veteran sustained at the VA facility was internal and 
completely hidden from him.  A surgical clip was left on the 
right ureter, and there was no way for the veteran to have 
known that this "injury" had possibly occurred until he 
underwent a cystoscopy with retrograde pyelogram and stent 
replacement in October 2001.  By then, the damage to the 
veteran's right kidney was so extensive that he had to 
undergo a right nephrectomy.  This all occurred within one 
year from the surgery.  

Had the veteran filed his claim several years later, the 
Board would agree that the appropriate effective date would 
be the date of claim.  However, here, the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 was 
received just three weeks beyond the one-year period from the 
surgery that caused his injury, despite the fact that the 
injury sustained was undetectable for the first seven months 
following surgery and not confirmed, in fact, until 
approximately nine months after the March 2001 surgery.  Due 
to the unique facts in this case-(1) that the injury the 
veteran sustained at the hands of VA was completely hidden 
from him and he could have no way of knowing that a surgical 
clip remained on his right ureter, (2) the veteran promptly 
notified VA of problems he was having following the surgery, 
(3) the injury was discovered seven months after the surgery, 
and he filed his claim six months following the discovery of 
the injury and (4) the veteran asked a VA physician if VA 
would waive the charges for the surgery during the one-year 
period-the Board finds that an effective date of March 6, 
2001, for the award of compensation for right nephrectomy 
under the provisions of 38 U.S.C.A. § 1151 must be granted.  
To conclude otherwise, particularly when his claim was filed 
only three weeks beyond the one-year period, would be wholly 
inequitable.  

Accordingly, for the reasons stated above, the Board finds 
that an effective date of March 6, 2001, for the award of 
compensation benefits for right nephrectomy under the 
provisions of 38 U.S.C.A. § 1151 is granted.


ORDER

An effective date of March 6, 2001, for the award of 
compensation for right nephrectomy under the provisions of 
38 U.S.C.A. § 1151 is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


